PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/597,376
Filing Date: 17 May 2017
Appellant(s): Cetti et al.



__________________
Kathleen Y. Carter 
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief, filed 04/12/2021, appealing from the Office action mailed 10/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/29/2020 (Final Office Action), from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
A.)  Claims 15 and 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
B.)  Claims 15 and 18-32 are rejected under 35 U.S.C. 103 as being unpatentable over Smets et al., US 2011/0098209, in view of Terada et al., WO 2012/039516A1, Clements et al., WO 1999/057233A1, Warr et al., US 2008/0176780, Sobel et al., US 2014/0221269, Chieffi et al., US 2011/0107524, Velazquez et al., US 2010/0152083, and further in view of Scavone et al., US 6,352,688.

WITHDRAWN REJECTIONS
No rejection has been withdrawn by the examiner at this time. 

NEW GROUNDS OF REJECTION
No new grounds of rejection have been added by the examiner at this time. 

(2) Response to Argument
Objection A.)  
Present invention refers to a method of controlling malodor by contacting an underarm with a composition having a hardness of at least 600 gr*force and comprising (a) 0.0001-2 % of malordor reduction materials identified by their chemical structure as instantly claimed;  (b) a perfume;  (c) 5-35 wt% of a structurant;  d) 0.1-4 wt% of an antiperspirant, or a residue masker, or an antimicrobial, or mixtures thereof.  
Appellant argues that examiner has not established why the claimed features are indefinite from the perspective of one of ordinary skill in the art.  
In response to appellant’s argument, it should be noted that the instant claims disclose compositions, wherein several elements are defined by their assumed function (e.g., perfume, a structurant, a residue masker, etc.) and not by the chemical structure essential for the claimed compositions.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions (e.g., used during the preparation of the claimed product).  Further, a particular compound may have various/multiple functions in the multi-component system.  The instant specification provides a support to this point stating that the same compounds can be used for providing different functions: e.g., (i) isopropyl myristate can be used as malodor reduction materials (Table 1, Ref. 196 see US 2017/0249407), or as a non-volatile organic fluid (Para. 0110), or as a residue masking material (Para. 0132);  (ii) butyl stearate can be used as a malodor reduction materials (Table 1, Ref. 594), or a residue masking material (Para. 0132);  (iii) propylene glycol can be used as a malodor reduction material isolongifolanone, also known as 1, 3, 4, 6, 7, 8 alpha–hexahydro-1,1,5,5-tetramethyl-2H-2,4alpha–methanonaphthalene–8(5H)–one, or 2,2,7,7-tetramethylcyclo[6.2.1.01.6]undecan-5-one, or 1,1,5,5-tetramethyl-hexahydro-2,4a-methano-naphthalen-8-one (see CAS 23787-90-8 or PubChem CID 90978) identified by the instant claims as the malodor reduction material (Table 1; Ref. 1149) is used in the field as an odor masking active (US 6,794,356); or as a fragrance/perfume (US 6,153,567; US 2008/0176780; US 2012/0237469; US 2016/0206522), while “a perfume” is defined in the instant claims as an independent constituent of the claimed compositions.  Given that describing the function of a compound fails to distinguish said compound from other molecules or agents that can perform the same functions, it is unclear and indefinite what compounds can be used in the claimed compositions for providing claimed functions and/or claimed inherent property.  It also should be noted that independent claims 15 and 25 attempt to define the subject matter in terms of the result to be achieved (e.g., hardness), which merely amounts to a statement of the underlying problem, without providing/defining the materials necessary for achieving this result.  Given that there is no clear cut indication of the scope of the subject matter covered by the claim, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  
Appellant further argues that the hardness measurements do not depend on sample size and are described in the instant specification in sufficient detail.
  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  It is also noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the hardness values recited by independent claims 15 and 25 are incomplete insofar as said claims do not specify the frame of reference used to measure them.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.
Appellant argues that the methods for testing the Block Index, Blocker Index average, Malodor Reduction value (MROV), and Fragrance Fidelity index are discussed in great detail in the specification, therefore they are definite.
In response to appellant’s argument, it should be noted that it is well known in the field that there is a multitude of tests and methods to estimate the efficacy of a product at controlling malodors (see McGinley et al., Brattoli et al. cited previously).  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently   Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Further, it should be noted that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, it should be noted that the instant specification does not described the method of measurements of recited parameters (e.g., MORV), but introduces the set of mathematical equations used to calculate/estimate the MORV values (see MORV and Universal MORV Calculations).  To this point, it is noted that the instant specification teaches a classification of potential compounds based on suggested evaluation (Para. 0159-0176 in US 2017/0249407), that includes (i) molecular modeling with certain structural limitation (e.g., number of isomers in the analyzed structure), (ii) mathematical/computational approach based on empirical correlations (here eqs. a-d), and (iii) wherein a number of parameters (e.g., “dxp9”, “knotpv”, "e1C2O2”, etc.) are presented without proper definition.  Given that said approach depends on model parameters introduced by the appellant, said claims are not sufficiently definite, because they refer to a variable, and a meaningful search for the relevant prior art cannot be carried out with respect to the instant claims.  
Appellant further argues that the term “about” recited in claim 25 is definite. 
In response to appellant’s argument it should be noted that independent claim 25 discloses a method of using a composition comprising 0.0001-2 % of 1 to about 20 malodor reduction materials identified by the Markush group consisting of 27 compounds as instantly claimed.  In the present case, it is unclear how many claimed malodor reduction materials/compounds can be included in composition as defined by the term 

Rejection B.)
Appellant argues that none of the inventive embodiments taught in Smets are solid, as the invention involves having a fluid and preventing a benefit agent from congregating in certain regions of a fluid. i.e., Smets does not teach solid or soft solid compositions. 
In response to appellant’s argument, it should be noted that “Nonpreferred embodiments can be indicative of obviousness.” Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Kohler 177 USPQ 399 (CCPA 1973); In re Mills 176 USPQ 196 (CCPA 1972); In re Bozek 163 USPQ 545 (CCPA 1969); In re Meinhardt 157 USPQ 270 (CCPA 1968); In re Boe 148 USPQ 507 (CCPA 1976); In re Nehrenberg 126 USPQ 383.  Further, “A reference is not limited to working examples.” In re Fracalossi 215 USPQ 569 (CCPA 1982).  Furthermore, “A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.” In re Opprecht 12 USPQ 2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976); In re Lamberti 192 USPQ 278 (CCPA 1976); In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Preda 159 USPQ 342 (CCPA 1968); In re Van Mater 144 USPQ 421 (CCPA 1965); In re Jacoby 135 USPQ 317 (CCPA 1962); In re LeGrice 133 USPQ 365 (CCPA 1962).  In the present case,

(2)  Smets teaches consumers products suitable for topical application, e.g., deodorants, antiperspirants (Para. 0007) that can be in solid form such as granular, powder, bar/stick, tablet (Para. 0012).  
(3)  Smets teaches that said products/compositions may include isolongifolanone in combination with other compounds such as lauryl alcohol, propionates, etc. identified in the instant specification as malodor reduction materials (Table 1, Ref. 174, 228, 471, 548 see US 2017/0249407).
(4)  Smets teaches the use in said compositions encapsulates comprising isolongifolanone in combination with functional agents as instantly claimed, and further teaches that said approach allows improving deposition and retention properties and providing improved benefit characteristics to a composition and/or situs/skin.
(5)  Smets teaches that, depending on the end use, said products/compositions may include said encapsulates in an amount of 0.01-80 wt% (Para. 0034), or even in an amount of 0.005-5 wt% (Para. 0039). 
(6)  Smets teaches that the precise compositions of the disclosed products depend on the type and end use of said consumer product (Para. 0027-0039), identifying thereby the amount of said encapsulates as a result effective variable.   
(7)  Terada, Clements, Warr, Sobel, Chieffi, and Velazquez teach malodor reducing compositions that can be in solid form and include combination of malodor 
(8)  Scavone teaches antiperspirant stick compositions that may include a mixture of malodor controlling materials and have a hardness of at least 600 gram*force (Abstract; Col. 3, Lns. 45-51), and specifically teaches the use of such suspending agents as hydrogenated castor oil, stearyl alcohol, paraffins, behenyl alcohol, solid triglycerides in an amount of 1-60 wt%, identified in the present application as “structurants”.  
Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  In re Leshin, 125 USPQ 416 (CCPA 1960).   MPEP § 2144.07.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of malodor reduction materials as suggested by Terada, Clements, Warr, Sobel, Chieffi, and Velazquez for providing a desired aroma of the final product, and also it would be obvious to control the hardness of the final product as suggested by Scavone for providing solid sticks having the desired hardness and application rheology, and/or providing efficient release of actives after application to the skin.  To this point, it is noted that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose."  In re Kerkhoven 205 USPQ 1069 (CCPA 1980).   In re Susi 169 USPQ 423, In re Crockett 126 USPQ 186, 188 (CCPA 1960).  Ex parte Quadranti 25 USPQ 2d 1071 (BPAI 1992).  It is sufficient that the references clearly suggest doing what applicants have done.  In re Gershon 152 USPQ 602 (CCPA 1967).
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.